PER CURIAM
The plaintiff, Laura Freeborn, appeals the judgment entered by the Circuit Court of the City of St. Louis following a jury verdict awarding her damages of $ 5,000 in her action against the defendant, Neil Sanders, for personal injuries the plaintiff suffered following a motor-vehicle accident. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court's judgment. Rule 84.16(b).